Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2,4,6,8-11,25-26,29,31-32,34-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
In claims 1,8,25,26 the prior art fails to disclose preserving, by the UE, the second service data that preempts the time-frequency resources and sending, by the UE, Hybrid Automatic Repeat reQuest (HARQ) feedback information for the first service data to the base station after determining that the second service data preempts the time-frequency resources of the first service data; 
wherein sending the HARQ feedback information for the first service data to the base station comprises: setting a reception success/failure state of the first service data, whose time-frequency resources are preempted, as reception success, and sending the HARQ feedback information to the base station.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Islam et al. (US Pub.2018/0070341; Co-existence of Latency Tolerant and Low Latency Communication);
Islam et al. ( US Pub.2018/0278454; System and Method For Multiplexing Traffic);
Rudolf et al. ( US Pub.2019/0268930; 5G Data Delivery For Flexible Radio services).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413